Citation Nr: 1338344	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  08-05 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an ankle and foot disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a neck disability

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a stomach disability, to include gastroenteritis.

6.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  

7.  Entitlement to service connection for a kidney disability, to include Bright's disease.

8.  Entitlement to service connection for hypertension, congestive heart failure, and murmur, including secondary to kidney disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to September 1965.  He did not have overseas duty.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in February 2007, May 2008, and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The February 2007 rating decision denied service connection for hypertension, congestive heart failure, and murmur; gastroenteritis and a stomach condition; a neck injury; and a left shoulder injury.  That decision also found that new and material evidence had not been received to reopen a claim for service connection for a bilateral foot disability.  The May 2008 rating decision found that new and material evidence had not been received to reopen the claims for service connection for a back injury and a kidney condition.  The September 2010 rating decision reopened the claim for service connection for a mental disorder, but denied the claim on the merits.

In a November 2012 decision, the Board found that new and material evidence had been received to reopen the claims for service connection for an ankle/feet disability, a back disability, a kidney disability, and a psychiatric disability.  All the claims were then remanded for further evidentiary development.  The Board finds that the requested development has been substantially accomplished to the extent possible.  As such, the Board concludes that further remand is not necessary.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (only substantial, and not strict, compliance with the terms of a Board remand is required).  


FINDINGS OF FACT

1.  A chronic ankle/feet disorder is not shown in service, arthritis of the ankles and/or feet was not diagnosed within a year of service discharge, and the preponderance of the evidence fails to show that the Veteran's currently manifest ankle/feet problems had their onset in service or are otherwise related to his period of active duty.  

2.  A chronic back disorder is not shown in service, arthritis of the lumbar spine was not diagnosed within a year of service discharge, and the preponderance of the evidence fails to show that any currently manifest back disability had its onset in service or is otherwise related to the Veteran's period of active duty.  

3.  A chronic neck disorder is not shown in service, arthritis of the cervical spine was not diagnosed within a year of service discharge, and the preponderance of the evidence fails to show that any currently manifest neck disability had its onset in service or is otherwise related to the Veteran's period of active duty.  

4.  A chronic left shoulder disorder is not shown in service, arthritis of the left shoulder spine was not diagnosed within a year of service discharge, and the preponderance of the evidence fails to show that any currently manifest left shoulder disability had its onset in service or is otherwise related to the Veteran's period of active duty.  

5.  A chronic stomach disorder is not shown in service, and the preponderance of the evidence fails to show that any currently manifest stomach disability, including gastroesophageal reflux disease, had its onset in service or is otherwise related to the Veteran's period of active duty, including the episode of gastroenteritis.

6.  The most probative evidence shows that the Veteran does not have PTSD based on a verified stressor, and the Veteran's currently manifest psychiatric disability did not have its onset in service and was initially diagnosed many years after discharge.  

7.  The Veteran's enlistment report and examination revealed a history Bright's disease as a child.  

8.  There is clear and convincing evidence that the Veteran's pre-existing kidney disorder, including Bright's disease, was not aggravated during his period of active duty beyond to the natural progress of the disease.  

9.  Hypertension, congestive heart failure and a heart murmur were not manifest in service or within one year of discharge, and are not proximately due to or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  An ankle/feet disorder was not incurred in or aggravated by active service, and arthritis of the ankles and feet may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309(a) (2013).  

2.  A back disability was not incurred in or aggravated by active service, and arthritis of the lumbosacral spine may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309(a) (2013).  

3.  A neck disability was not incurred in or aggravated by active service, and arthritis of the cervical spine may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309(a) (2013).  

4.  A left shoulder disability was not incurred in or aggravated by active service, and arthritis of the left shoulder may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309(a) (2013).  

5.  A stomach disability, to include gastroesophageal reflux disease, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  

6.  A psychiatric disability, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2013).  

7.  Pre-existing kidney disease was not aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2013).  

8.  Hypertension, congestive heart failure and a heart murmur were not incurred in or aggravated by active service, may not be presumed to have been incurred in service, and are not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309(a), 3.310 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided appropriate notice in letters dated both prior and subsequent to the rating decisions on appeal, including in April 2004, August 2006, September 2006, and July 2007.  In December 2012 and February 2013, he was sent additional letters requesting that he identify outstanding evidence.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the representative that demonstrate an awareness of what is necessary to substantiate claim).  Thus, VA has satisfied its duty to notify the appellant.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Board specifically remanded the claim in November 2012 to obtain VA examinations and opinions pertaining to the Veteran's various claims.  He failed to report to numerous appointments.  In this regard, the Board observes that the duty to assist in the development and adjudication of a claim is not a one-way street.  If a veteran desires help with his claim, s/he must cooperate with VA's efforts to assist her/him.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  There is no correspondence from either the Veteran or his representative demonstrating an allegation of good cause for failing to report to the examinations, even in response to the most recent supplemental statement of the case issued in September 2013.  Additionally, there is no indication that the recent mailings to the Veteran have been undeliverable.  Notably, in the follow-up brief, the Veteran's representative did not provide any explanation for the missed examinations.  VA resources are not limitless.  Consequently, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Analysis

Factual Background

The Veteran's service medical records contain no references to any problems of the feet, ankles, back, neck or left shoulder.  There are also no documented complaints of hypertension, cardiovascular problems or mental difficulties.  Upon entrance examination in October 1963, he provided a history of Bright's disease at age 13.  He provided similar information on the subsequent Reports of Medical History.  There was also reference to Bright's disease on the induction examination itself.  In October 1964, he was treated for gastroenteritis, which resolved without permanent sequelae.  In Reports of Medical History completed in conjunction with his October 1963 induction examination, a May 1965 examination for flight school, and his August 1965 separation examination, he consistently indicated that he had not experienced foot trouble, nervous trouble of any sort, depression or excessive worry, frequent trouble sleeping, arthritis, painful or trick shoulder, or high or low blood pressure.  Moreover, his feet, lower extremities, upper extremities, cardiovascular system, gastrointestinal system, genitourinary system, psychiatric system, and spine were consistently evaluated as normal on those examinations.  Blood pressure upon induction was 120/78 and upon discharge it was 122/78, sitting, 138/80 recumbent, and 130/86 standing.  Hypertension was not diagnosed.  In an April 1964 report, the Veteran denied heart trouble, high blood pressure, stomach or intestinal trouble, and arthritis.  He again gave a history of Bright's disease when he was a child.  He had last consulted a physician in January 1964 for an upper respiratory infection.  In the August 1965 Report of Medical History prior to discharge, he stated, "I'm in excellent health."  

As part of a May 2002 VA Form 21-526, Application for Compensation or Pension, the Veteran indicated that he was claiming service connection for his back, feet, and kidneys and directed that his service medical records be reviewed in support of this claim.  However, he did not provide any information regarding the specific circumstances or when those disabilities developed while on active duty.  

In his additional statements, the Veteran contends that he had problems with various joints, to include his back and feet, due to the intense training he underwent while on active duty.  He also contends that he experienced symptoms of kidney disease while on active duty to include excessive urination, sweating, and thirst.  Also added to the record were lay statements dated in February 2008 and November 2009 from a fellow service-man who attested to the Veteran having problems of multiple joints during service and the purported kidney disease symptoms.  Similarly, a September 2009 statement from another fellow service-man also attested to the Veteran having in-service feet and kidney problems, to include dark urine.  

In his application for benefits, the Veteran has contended that he has PTSD due to stressors that occurred as a result of his active service.  He reported that he underwent training to be part of a helicopter unit that was to go to Vietnam, that he did not actually go to Vietnam, and felt guilt over not going and the fact that many service member with whom he trained were killed after they went to Vietnam.  He also reported witnessing service men being hurt during training to include at least one being killed in a fall, and others being killed in a helicopter crash.  He provided various details of the purported stressors, and book excerpts detailing the circumstances in which members of his unit were killed in Vietnam.  In addition, a February 2008 lay statement provided supporting information regarding the purported stressors. 

A January 2007 Formal Finding by the RO determined the Veteran had not responded with the needed specifics of stressor information, and that VA had not received adequate information to confirm a stressor.  However, that Formal Finding focused upon the Veteran's account of servicemen with whom he trained being killed in Vietnam, and does not appear to reference the individuals who were claimed to have been killed during training.  

Mental health records dated in May 2004, and a February 2008 VA PTSD assessment, diagnosed PTSD, and indicated that the Veteran's PTSD was due to his account of having trained with service men that were subsequently killed in Vietnam.  In May 2004, he gave a history of extensive training to go to Vietnam and then not being sent.  He was never physically deployed but reported nightmares, flashbacks, avoidance, and symptoms of increased arousal and significant distress.  A history of Bright's disease since childhood was noted.  It was also noted that the Veteran denied any musculoskeletal complaints.  An August 2004 transesophageal echo report showed that the Veteran had mitral valve prolapse.  

VA X-rays of the Veteran's left shoulder in January 2006 showed limited rotation motion.  There were no fractures or dislocations and normal joint spaces were maintained.  

The Veteran also provided additional statements regarding his purported in-service stressors, and a new supporting lay statement from a former fellow serviceman dated in November 2009.  These statements appear to reiterate his contentions regarding the servicemen killed in Vietnam with whom he had trained, and the servicemen hurt and killed during training with some additional details.  A copy of an internet article indicating that there was a helicopter crash in February 1965 at the military base where the Veteran was stationed was also submitted.  

Post-service treatment records, to include various records dated in 2009, show that the Veteran has been diagnosed with gastroesophageal reflux disease (GERD), renal stones, and coronary artery disease.  In a preventive health screen in September 2009, he reported an aching pain in his low back, neck and shoulder and that the pain had its onset greater than one year prior.  He was also seen in physical medicine rehabilitation in September 2009.  He gave a history of chronic low back pain that started while in service jumping off helicopters.  He stated that it was a chronic problem that flared-up now and again.  X-rays showed degenerative joint disease and facet arthropathy.  

Private treatment records dated from 1999 to 2002 show that the Veteran had hypertension, a heart murmur, and congestive heart failure.  

The Veteran has indicated that his claimed hypertension, congestive heart failure, and murmur, are secondary to his kidney disability.  
The Veteran was sent letters in December 2012 and February 2013 requesting additional information in support of his claims, including further statements regarding his stressor incidents for his PTSD claim.  He did not respond.  The Veteran was scheduled for several VA examinations in conjunction with his claims for benefits after the Board's November 2012 remand.  He did not report.  

Controlling Legal Authority

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology of a chronic disability identified in 38 C.F.R. § 3.309(a) from the time of service until the present is required where the chronicity of a condition manifested during service has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Certain chronic disabilities, such as arthritis, hypertension or a psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  

When determining whether a disability or disease was incurred in service, or preexisted service, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2013).  

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  Temporary flare-ups of a pre-existing disorder during service, without evidence of a worsening of the underlying condition, do not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013); Cohen v. Brown, 10 Vet. App. 128 (1997).  Diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2013).

The DSM-IV provides two requirements as to the sufficiency of a stressor:  (1) A person must have been exposed to a traumatic event in which "he person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and (2) the person's response must have involved intense fear, helplessness, or horror.  American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The presence of a recognizable stressor is the essential prerequisite to support a diagnosis of PTSD.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2013).

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  

When entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with the regulation and may include a denial of the claim.  38 C.F.R. § 3.655 (2013).  

It is the responsibility of the Board to determine the probative weight to be assigned among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt will be resolved in the claimant's favor, and the claim will be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Ankle/Feet, Back, Neck, and Left Shoulder Disabilities

The Board finds that the preponderance of the evidence is against the claims for service connection for ankle/feet, back, neck, and left shoulder disabilities.  First, the Board observes that the Veteran's service treatment records do not show that the Veteran sustained any type of specific injury to his feet, ankles, back, neck or left shoulder.  Additionally, the medical reports do not demonstrate clinical evidence of arthritis of any of these joints within one year of discharge.  Hence, a presumption of service connection for arthritis of any or all of these joints is not warranted.  In consideration of the Veteran's assertions that he sustained "trauma" to these joints as a result of his military service and training in general that resulted in his current disabilities, the Veteran was afforded the opportunity to appear for several VA examinations after the Board's November 2012 remand.  However, he failed to report and neither he nor his representative has demonstrated good cause for his absence.  In essence, the Veteran has not presented a competent medical opinion relating any of his currently claimed disabilities of the ankles/feet, back, neck, and/or left shoulder to his military service.  In the absence of such evidence, the claims may not be granted.  

The claim is supported by the Veteran's lay statements as well as the statements of other servicemen that they believe that there is a nexus between the Veteran's currently claimed disabilities of the ankles/feet, back, neck and left shoulder and his military service.  Neither the Veteran nor any of the fellow service members has demonstrated that he is an expert when it comes to diagnosis or etiology of orthopedic conditions; they are therefore laypersons in this regard.  Nonetheless, the Board finds that it is within the realm of common medical knowledge for them to state that an injury to the Veteran's ankles/feet, back, neck and/or left shoulder may have occurred and may cause the subsequent development of various orthopedic disabilities.  Hence, the lay statements/opinions could be sufficient to serve as the required nexus for his claims.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, in this case, the evidence demonstrates that there was a substantial gap in time between the Veteran's military service training rigors, and the initial manifestations of his current ankle/feet, back, neck, and left shoulder disabilities.  In such a circumstance, other potential causes of his current low back disability must be considered.  Significantly, determining the precise etiology of orthopedic disabilities is not simple as there are multiple potential etiologies.  Ascertaining the etiology of a disease or disability involves considering multiple factors and knowledge of how those factors interact with the human orthopedic structures.  In this case, the facts are complex enough that the Veteran's intuition about the causes of any currently manifest disabilities of the ankles/feet, back, neck and left shoulder are not sufficient to support a grant of service connection.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  Thus, the Board finds that the Veteran's opinion and the other lay opinions of record are not entitled to significant weight.

Finally, the Board finds that the Veteran's assertions of continuity of symptomatology, as well those of his friends and fellow servicemen, are not credible in light of the contemporaneous medical reports that failed to show that the Veteran had any chronic ankle/feet, back, neck, and/or left shoulder disabilities, or any complaints related to these joints and body parts in service, at the time of his discharge, or in the immediate years following his separation.  In fact, the Veteran specifically denied such complaints just prior to separation, and stated that he was in "excellent health."  Clearly, had he been experiencing specific disabilities pertaining to his ankles/feet, back, neck, and/or left shoulder in service and since then, as he now alleges, it would have been in his best interest to report such to his physicians.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Consequently, the Board finds that the objective contemporary clinical evidence pertaining to the Veteran's medical problems is more probative/credible than later unsupported statements made in conjunction with claims for VA compensation benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Consequently, the Board finds that no probative weight can be assigned to the statements regarding experiencing ankle/feet, back, neck and/or left shoulder problems since service.  

The Veteran has been provided with ample opportunity to present competent medical or competent and credible lay evidence to support his claims, including the opportunity to appear for several VA examinations.  However, he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits); 38 C.F.R. § 3.655.  In the absence of any persuasive evidence that the Veteran's currently manifest ankle/feet, back, neck, and/or left shoulder disabilities are etiologically related to active service, service connection is not warranted and the claims must be denied.  Accordingly, as the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Stomach Disability

The Board finds that the preponderance of the evidence is against the claim for service connection for a stomach disability.  The evidence shows that the Veteran  was treated on one occasion for gastroenteritis in October 1964, and the records suggest that the condition was acute and transitory and resolved without sequelae.  In this regard, there was no indication of any stomach disability on a subsequent May 1965 examination for flight school.  Upon separation examination in August 1965, the Veteran reported that he was in excellent health, and no chronic disability of the stomach was noted.  There are no reports in the file reflecting clinical treatment for stomach problems, including gastroesophageal reflux disease until several decades after the Veteran's discharge from military service.  The Board notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

To the extent that the Veteran and others have alleged continuity of symptomatology since discharge, the Board finds that they are competent to report about stomach pain or witnessing complaints of stomach pain during service and after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994) (veteran is competent to report symptoms because that requires only personal knowledge, not medical expertise, as it comes to him through his senses).  Although lay persons are competent to provide opinions on some medical issues, diseases of the stomach fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hence, they are not susceptible of lay opinions on etiology alone.  Therefore, the Veteran's statements and the other lay statements of record cannot be accepted as competent evidence sufficient to establish service connection for a chronic stomach disease  

Additionally, the Board finds that the Veteran's assertions regarding continuity of symptomatology are not credible in light of the contemporaneous medical reports that failed to show that the Veteran had any stomach disability or complaints related to his gastrointestinal system at the time of his discharge or in the immediate years following his separation.  Consequently, the Board finds that the objective contemporary clinical evidence pertaining to the Veteran's medical problems is more probative than later unsupported statements made in conjunction with a claim for VA compensation benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Consequently, the Board finds that no probative weight can be assigned to the statements regarding experiencing stomach pain and problems since service.  

The Board points out that the Veteran's case was remanded for a VA examination to obtain an opinion.  However, the Veteran failed to report to the scheduled examination.  38 C.F.R. § 3.655 (2013).  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102; however, the evidence pertaining to the claim is not of such approximate balance as to warrant its application.  Consequently, for the reasons detailed above, the Board finds that the preponderance of the evidence is against the claim, and service connection for a stomach disability, to include gastroesophageal reflux disease must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Psychiatric Disorder, to Include PTSD

The Board concludes that the evidence does not support a finding that the Veteran has PTSD or another psychiatric disorder that had its onset in service.  Initially, the Board observes that the Veteran had no overseas duty and he did not engage in combat with the enemy.  Hence, a stressor event must be verified to support a diagnosis of PTSD.  He has asserted that his PTSD was due to having trained with service men that were subsequently killed in Vietnam, as well as his guilt for not being sent.  He also submitted an internet article about a helicopter crash in February 1965 at his military base.  In January 2007, the RO made a formal finding that the Veteran had not provided sufficient information upon which to research his alleged stressors.  Upon remand in December 2012, the Veteran requested that he provide additional detail about the alleged stressor.  He failed to respond.  He also failed to report to a VA examination.  38 C.F.R. § 3.655 (2013).  Consequently, the record lacks a diagnosis of PTSD based on an actual verified stressor.  The PTSD diagnoses of record were made based solely on the Veteran's reported stressors and not a verified stressor.  Consequently, the requirements of 38 C.F.R. § 3.304(f) for a noncombat veteran have not been met.  

There is no competent and credible medical evidence documenting psychiatric complaints until more than two decades after separation.  The Board notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  To the extent that the Veteran has alleged continuity of symptomatology since discharge, the Board finds that he is competent to provide testimony as to having experienced depressive symptoms during service as well as after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to diagnose himself with a psychiatric disorder, including PTSD, or to attribute his complaints to a specific cause.  Id.  The Veteran's and others' opinion regarding the presence or etiology of a psychiatric disability, including PTSD, in service or shortly thereafter lacks probative value and does not constitute competent medical evidence.  Psychiatric diseases are complex disorders that require specialized training and testing for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.  Hence, the lay statements therein cannot be accepted as competent evidence sufficient to establish service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Moreover, the Veteran's statements regarding continuity of symptomatology are not credible.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  In this case, although the Veteran has asserted continued psychiatric symptoms since his discharge from service, he did not report any such difficulties upon separation examination and he did not seek professional help for his reported symptoms more than 20 years after discharge from military service.  Again, the Board observes that upon separation, the Veteran reported that he was in excellent health and no chronic psychiatric impairment was found.  Accordingly, the Board finds that the Veteran is not credible to the extent that he reports that he has had psychiatric symptoms since active service.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  

In sum, the preponderance of the evidence is against the claim.  Consequently, the Board concludes that service connection for a psychiatric disability, to include PTSD, is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Kidney Disease

There is clear and unmistakable evidence that the Veteran's Bright's disease pre-existed his military service.  He noted upon induction examination that he experienced this disease when he was a child.  Additionally, the Board also finds that there is clear and unmistakable evidence that the disability was not aggravated during his active military service.  As noted above, aggravation may not be conceded where a disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).  Additionally, temporary flare-ups of a pre-existing disorder during service, without evidence of a worsening of the underlying condition, do not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).  The Veteran's service treatment records do not show that he was seen for complaints of symptoms of Bright's disease during his period of active duty.  There is no indication that there was a permanent worsening of the disability, and upon separation, he reported that he was in excellent health.  While a history of the disease was reported in the separation examination report, no current symptoms or issues with the disease were noted and his genitourinary system was evaluated as normal.  Consequently, the Board finds that there is simply no competent medical evidence that the preexisting condition was aggravated.  

The Board acknowledges the statements of the Veteran and his fellow servicemen that he experienced urinary difficulties as well as "dark" urine on occasion.  They are competent to report about such matters and witnessing complaints of urinary problems in service and after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994) (Veteran is competent to report symptoms because that requires only personal knowledge, not medical expertise, as it comes to him through his senses).  Although lay persons are competent to provide opinions on some medical issues, kidney disease in general and Bright's disease specifically, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Kidney disease is a complex disability that requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.  The Veteran was aware of his disease, and he would know when to seek treatment for the disability.  However, he did not seek any treatment during his active duty years.  Therefore, the Veteran's statements and the other lay statements of record cannot be accepted as competent evidence sufficient to establish service connection on the basis of aggravation.  

The Board points out that the Veteran's case was remanded for a VA examination to obtain an opinion.  However, the Veteran failed to report to the scheduled examination.  38 C.F.R. § 3.655 (2013).  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102; however, the evidence pertaining to the claim is not of such approximate balance as to warrant its application.  Consequently, for the reasons detailed above, the Board finds that the preponderance of the evidence is against the claim, and service connection for kidney disease must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Hypertension, Congestive Heart Failure, Heart Murmur

The Veteran has not alleged, and the evidence does not show that he experienced hypertension, congestive heart failure, and/or a heart murmur during his active military service.  The service medical records do not show any complaints related to the Veteran's cardiovascular system; in October 1964, he denied high blood pressure and heart trouble.  Upon separation examination, he reported that he was in excellent health, hypertension was not diagnosed, and no chronic cardiovascular disability was found.  The medical records initially show treatment for these disabilities several decades after separation.  A prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Hypertension and other heart conditions are complex disabilities that requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.   Hence, the Board finds that service connection is not warranted on a direct or presumptive basis.  

The Veteran has alleged that these disabilities are proximately due to or aggravated by his kidney disease.  However, the Veteran has not established service connection for kidney disease.  In the absence of a service-connected disability, service connection on a secondary basis pursuant to 38 C.F.R. § 3.310 is not warranted.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an ankle and foot disability is denied.  

Service connection for a back disability is denied.  

Service connection for a neck disability is denied.  

Service connection for a left shoulder disability is denied.

Service connection for a stomach disability, to include gastroenteritis, is denied.

Service connection for a psychiatric disability, to include PTSD, is denied.  

Service connection for a kidney disability, to include Bright's disease, is denied.

Service connection for hypertension, congestive heart failure, and murmur, including secondary to kidney disease, is denied.



____________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


